Pierpoint, J.
This case come up by appeal from a judgment rendered by a justice of the peace.
The action is based upon what is commonly called a premium note, which was executed by the defendant to the plaintiff, upon his having his property insured by the plaintiff’s company, and on which assessments were to be made, from time to time, of such sums as should be required, to pay the defendants ■ proportion of such losses as the company should sustain by fire, the defendant upon being insured becoming a member of the company.
The note was for $147. The amount of the assessments, that had been made at thetime the suit was brought, was less than $100.
By the charter of the company, on the neglect of the member to pay the amount of any assessments for the period of thirty days, the company might sue for, and recover the whole amount of his premium note.
It appears from the declaration and the case, that the defendant had so neglected for a much longer period.
On the case coming into the county court the defendant moved to dismiss the same, on the ground that the justice of the peace had no jurisdiction of the case. The motion was overruled and the defendant excepted.
We think the principle involved here is precisely the same as that declared in the Farmers’ Insurance Company v. Marshall, *1829 Vt. 23, and that the decision in that case must govern this. In that case the note was for over $100 and the assessments less. The action was brought in the county court to recover the assessments. A motion was made to dismiss on the ground that a justice of the peace had jurisdiction. The supreme court held that the county court had original jurisdiction, and overruled the motion. We do not see how we can overrule this motion, without overruling that decision.
Judgment reversed, and judgment thatthesuit he dismissed.